      Case 3:16-md-02741-VC Document 12959 Filed 04/19/21 Page 1 of 6




Gerson H. Smoger
SMOGER & ASSOCIATES
13250 Branch View Lane
Dallas, TX 75234
Telephone: (510) 531-4529
Facsimile: (510) 531-4377)
gerson@texasinjurylaw.com

Steven M. Bronson, Esq. (SBN 246751)
THE BRONSON FIRM APC
7777 Fay Avenue, Suite
202La Jolla, CA 92037
Telephone: 619-374-4130
Facsimile: 619-568-3365
sbronson@thebronsonfirm.com

Counsel for Objector Melinda Sloviter

                              UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS                      MDL No. 2741
LIABILITYLITIGATION                          Case No. 16-md-02741-VC

This document relates to:                    OBJECTOR MELINDA SLOVITER’S
                                             REPLY BRIEF IN SUPPORT OF
Ramirez, et al. v. Monsanto                  MOTION TO STRIKE THE
                                             DECLARATION OF DR. AMIT R.
Co.Case No. 3:19-cv-02224                    MEHTA, M.D.

                                             Re: Dkt. No. 12911

                                             Date: May 12, 2021
                                             Time: 10:00 AM
                                             Place: Courtroom 4, 17th Flr
                                             (Videoconference)
                                             Judge: Honorable Vince Chhabria
        Case 3:16-md-02741-VC Document 12959 Filed 04/19/21 Page 2 of 6




       Class proponents attached the Declaration of Amit R. Mehta, M.D. to their

February 4, 2021, Motion for Preliminary Approval. In their Motion, class proponents use the

opinion of Dr. Mehta as evidence in support of their $1.3 billion dollar class distribution grid.1

Objector Sloviter moved to strike Dr. Mehta’s declaration 2 on the basis that Dr. Mehta is

unqualified to testify to the opinions he offers, and that his opinions are conclusory and do not

comply with either F.R.E. 702 or Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

Despite Objector’s motion, class proponents doubled down on the use of Dr. Mehta’s opinion in

their Reply in Support of Motion for Preliminary Approval, after which they respond to Objector

Sloviter’s Motion to Strike. 3 Filed with their Reply was Dr. Mehta’s Supplemental Affidavit, in

which he attempts to respond to Objector Sloviter’s Motion to Strike. 4 Class proponents prove

completely unable to rehabilitate Dr. Mehta’s fundamentally flawed, inadmissible opinions.

       Class proponents begin their defense of Dr. Mehta’s initial declaration, at page 56 of their

Reply by mistakenly insisting that “Daubert does not apply to Dr. Mehta.” 5 They base the assertion

that this Court may not consider whether or not to allow Dr. Mehta’s testimony on two cases from

Circuits other than the Ninth, neither of which actually hold that F.R.E. 702 or Daubert does not

apply. See In re National Football League Players Concussion Injury Litig., 821 F.3d 410, 443




1
  Motion for Preliminary Approval of Proposed Class Settlement, p. 11 [Dkt. 12531, Page 22 of
83] where class proponents also cite to Monsanto’s filing of a Declaration from its longtime expert
Michael L. Grossbard, M.D. which Objector Sloviter has requested that this court disregard. See
Objector Sloviter’s Brief, pp. 14-15 [Dkt. 12682, Pages 22-23 of 57].
2
  Objector Sloviter’s Brief, pp. 12-14 [Dkt. 12682, Pages 20-22 of 57].
3
  Reply in Support of Motion for Preliminary Approval of Proposed Class Settlement, pp. 56-57
[Dkt. 12911, Pages 66-67 of 102].
4
  Supplemental Declaration of Amit R. Mehta, M.D., p. 4 ¶11 [Dkt. 12911-7, Page 4 of 4].
5
  Reply in Support of Motion for Preliminary Approval of Proposed Class Settlement, p. 56 [Dkt.
12911, Pages 66 of 102].
                                              2
Objector Sloviter’s Reply Brief in Support of Motion to Strike Decl. of Amit R. Mehta, M.D.
Case No. 16-md-02741-VC
        Case 3:16-md-02741-VC Document 12959 Filed 04/19/21 Page 3 of 6




(3d Cir. 2016), and UAW v. GMC, 497 F. 3d 615, 636-37 (6th Cir. 2007). 6 More significantly,

they fail to mention, much less attempt to distinguish, controlling Ninth Circuit authority

referenced by Objector Sloviter in her initial motion. The Ninth Circuit has clearly held that

declarations in support of class certification will be stricken if they do not comply with Daubert.

See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011) and Grodzitsky v. American

Honda Motor Co., Inc., 957 F.3d 979, 986-87 (9th Cir. 2020). It is shocking that class proponents

ignore Grodzitsky; it was argued and lost in 2020 by class proponents’ own law firm, Lieff

Cabraser Heimann & Bernstein. Tellingly, class proponents cannot confine their arguments to

controlling Ninth Circuit precedent because Dr. Mehta’s opinions are indefensible under Daubert.

       As stated previously, in his Declaration all Dr. Mehta offers is a conclusory statement

supporting at one fell swoop the settlement grid’s treatment of all nineteen separate “Group A”

conditions and the seven “Group B conditions,” (prior cancer, diabetes, Hepatitis C, extended

family history of cancer, obesity, tobacco smoking, and breast implants): “My opinion … is that

there are supporting scientific/medical data such that it is reasonable to include each of the

conditions set forth in the Group A and Group B Medical Conditions in Exhibit 5, as posing,

respectively, a significantly increased risk or a moderately increased risk of developing NHL.”

Declaration of Amit R. Mehta, M.D., p. 4 ¶ 15 [Dkt. 12531-18, Page 4 of 6]. Stating that all of

these pose an undifferentiated equally significant or moderate risk of NHL is a conclusory

statement that does not even begin to attempt to fulfill the requirements of F.R.E. 702.



6
  Class proponents quote a comment from the Third Circuit in NFL Concussion which does not
even rise to the level of dicta. The Third Circuit’s actual holding on the Daubert question was that
the argument had been waived. See NFL, 821 F.3d at 443. In UAW v. GMC 497 F. 3d 615, 637
(6th Cir. 2007) the actual holding of the Sixth Circuit was that “the objectors simply have not
shown how the district courts abused their discretion” when they held that the contested
declarations complied with Daubert.
                                               3
Objector Sloviter’s Reply Brief in Support of Motion to Strike Decl. of Amit R. Mehta, M.D.
Case No. 16-md-02741-VC
        Case 3:16-md-02741-VC Document 12959 Filed 04/19/21 Page 4 of 6




       F.R.E. 702 requirements must be met by all experts, Yet, Dr. Mehta: 1) does not explain

any of the facts or data he bases his opinion on; 2) does not describe any of the principles or

methods he used to evaluate the twenty-two separate medical conditions and four other conditions

related to family history or lifestyle; and 3) makes it impossible to know what he applied by way

of methodology to his testimony. F.R.E. 702 requires a methodology for such an opinion and Dr.

Mehta supplies nothing more than his own ipse dixit. See Daubert v. Merrell Dow

Pharmaceuticals, Inc., 43 F.3d 1311, 1315-16 (9th Cir. 1995).

       Both Dr. Mehta in his opinion and the settlement grid itself wantonly treat all Group A and

Group B conditions the same without regard to such factors as the time of the condition’s

occurrence, its duration, or the severity to list just a few of many factors. The placement of these

factors on the grid and the weight given to each requires an explanation. Absent this, Dr. Mehta’s

opinion is worthless. The glaring inability to justify the presumptions upon which the grid is based,

and to conform Dr. Mehta’s attempted rehabilitation to Ninth Circuit precedent, is fatal to the

settlement. After all, tens of thousands of dollars of a class members’ recovery depend upon this

placement. Indeed, in his Supplemental Declaration Dr. Mehta appears to agree with the

inappropriateness of a one size fits all analysis: "In other words, not all potential risk factors are

equally applicable, and some factors may not be at all applicable to certain clinical scenarios." 7

       Even if Dr. Mehta had attempted to comply with the requirements of F.R.E. 702 (a) through

(d), he is still not “qualified as an expert by knowledge, skill, experience, training, or education”

to testify regarding the epidemiology of NHL or the specific comparative role played by the many

factors listed in both the Conditions A and B. Merely reiterating in his Supplemental Declaration

that he is a treating oncologist does not remedy the inadequacies described in Objector’s Motion


7
 Supplemental Declaration of Amit R. Mehta, M.D., p. 4 ¶11 [Dkt. 12911-7, Page 4 of 4].
                                             4
Objector Sloviter’s Reply Brief in Support of Motion to Strike Decl. of Amit R. Mehta, M.D.
Case No. 16-md-02741-VC
        Case 3:16-md-02741-VC Document 12959 Filed 04/19/21 Page 5 of 6




to Strike. It does not change the fact that he has never done research or writing about any type of

herbicide, any type of NHL, or even articulated a study or research interest in either.

        Finally, class proponents make the rather bizarre statement that Dr. Mehta’s opinions are

admissible because they “are not offered to support 'class certification,' as the objector incorrectly

asserts.” 8 This is to say the least confusing. Dr. Mehta began his declaration by stating: "I …

submit this declaration in support of Plaintiff's Motion for Preliminary Approval of Class

Settlement and Direction of Notice under Fed. R. Civ. P. 23(e) ("Preliminary Approval Motion")." 9

In the paragraph immediately preceding this statement in class proponents’ Reply, class

proponents rely on Dr. Mehta’s declaration to support the grid’s Group A and Group B

Conditions.10 However, if class proponents truly believe that Dr. Mehta’s declaration is irrelevant

to these proceedings, then Objector Sloviter certainly agrees and it should be stricken.

                                          CONCLUSION

       For all the reasons articulated above, Dr. Mehta’s opinions related to the grid factors should

be stricken.

Dated: April 19, 2021                                 /s/ Gerson H. Smoger
                                                      Gerson H. Smoger
                                                      SMOGER &ASSOCIATES
                                                      13250 Branch View Lane
                                                      Dallas, TX 75234
                                                      (510) 531-4529
                                                      (510) 531-4377 (facsimile)
                                                      gerson@texasinjurylaw.com

                                                      Steven M. Bronson, Esq. (SBN 246751)
                                                      THE BRONSON FIRM APC
                                                      7777 Fay Avenue, Suite 202

8
  Reply in Support of Motion for Preliminary Approval of Proposed Class Settlement, p. 56 [Dkt.
12911, Pages 66 of 102].
9
   Declaration of Amit R. Mehta, M.D., p. 1 ¶1 [Doc. 12531-18, Page 1 of 6].
10
   Reply in Support of Motion for Preliminary Approval of Proposed Class Settlement, p. 56
[Dkt. 12911, Pages 66 of 102] (citing Doc. 12531-18 (Mehta Decl.)].
                                             5
Objector Sloviter’s Reply Brief in Support of Motion to Strike Decl. of Amit R. Mehta, M.D.
Case No. 16-md-02741-VC
       Case 3:16-md-02741-VC Document 12959 Filed 04/19/21 Page 6 of 6




                                                    La Jolla, CA 92037
                                                    Telephone: 619-374-4130
                                                    Facsimile: 619-568-3365
                                                    sbronson@thebronsonfirm.com

                                                    Counsel for Objector Melinda Sloviter

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of April 2021, a copy of the foregoing was
filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all
appearing parties of record.

                                                    /s/ Gerson H. Smoger
                                                    Gerson H. Smoger
                                                    SMOGER &ASSOCIATES
                                                    13250 Branch View Lane
                                                    Dallas, TX 75234
                                                    (510) 531-4529
                                                    (510) 531-4377 (facsimile)
                                                    gerson@texasinjurylaw.com




                                             6
Objector Sloviter’s Reply Brief in Support of Motion to Strike Decl. of Amit R. Mehta, M.D.
Case No. 16-md-02741-VC
